Rosenberry, J.
It is the contention of plaintiffs that the conclusion of the Commission that the applicant has not suffered any disability is irreconcilable with the finding that he sustained an injury resulting in his disability, and that tlp.e finding is not supported by the evidence.
Prior to the adoption of ch. 457 of the Laws of 1919, in case compensation was claimed for hernia it could only be awarded where “there was definite proof that the hernia was produced by accident, that the accident was such as could produce a hernia, that the hernia appeared immediately after the accident, and that it was followed by pain immediately disabling the applicant.” Meade v. Wis. Motor Mfg. Co. 168 Wis. 250, 169 N. W. 619.
By the enactment of said ch. 457, as amended by ch. 668, Laws 1919, the workmen’s compensation act was extended so as ff> include, in addition to accidental injuries, “all other injuries, including occupational diseases, growing out of and incidental to the emplojmient.”
The Industrial Commission in this case does not find that this hernia was an occupational disease, but classes it as a “personal injuiy.” In its memorandum of decision the Commission says:
“From September 5th to December 14th he was constantly subjected to strain of a character which may well be contemplated to have played an important part in the production of his hernia.
*347“The applicant is a man thirty-five years of age. I-Iis hernia did not come from old age. It is an acquired hernia and must have come from his work. When the whole testimony is considered, we are satisfied that but for his period of service with the respondent (or service of an equally severe character) no necessity for operation and no potential disability would at this time exist.”
We do not say that a state of facts may not exist which would show hernia to be, within the meaning of the statute, an occupational disease or an injury other than accidental, growing out of the applicant’s employment. We do say that there is no evidence in this case to sustain such a finding. The mere fact that during the period covered by his employment the applicant discovered a protrusion through the inguinal tract is not sufficient to show any relation between his employment and his condition. It cannot be said that it must have come from his work. Ele may have slipped. He may have been engaged in work on his own account, or it may have come about in any of the numerous ways by which the manifestations of a congenital or acquired weakness are made manifest. There is no evidence of an injury, accidental or otherwise.
It is also contended that the Industrial Commission has no jurisdiction to enter an award requiring the company to offer to the applicant medical, surgical, and hospital treatment. By sec. 2394 — 15, Stats., the jurisdiction of the Commission is prescribed. Briefly stated, it is that aiw dispute or controversy arising under the compensation act shall be submitted to the Industrial Commission, which is also given jurisdiction to pass upon the reasonableness of medical and hospital bills in case of dispute; and by sec. 2394 — 17 it is provided that, after final hearing by the Commission, it shall make and file its award, which shall state its determination as to the rights of the parties. The award in this case, is not a determination of rights but an attempt to prescribe a duty or obligation on the part of the *348employer for which no provision is made by the compensation act. Within its field the Commission has very broad powers. While under the terms of the act the employee shall have the right, in the event of the failure of the employer to tender medical treatment, to procure the same and to be reimbursed therefor, this certainly does not confer upon the Commission the power to compel the employer to offer the treatment in the first instance or prescribe its character or extent.
By the Court.-r-Judgment appealed from is- reversed, with directions to enter judgment setting aside the award of the Commission, with directions to dismiss the proceeding. No costs to be taxed in this court.